            Case 8:20-cv-01212-PJM Document 22 Filed 05/15/20 Page 1 of 1




                               OFFICE OF THE COUNTY ATTORNEY
  Marc Elrich                                                                                Marc P. Hansen
County Executive                                                                             County Attorney
                                              May 15, 2020

  Honorable Peter J. Messitte
  United States District Judge
  United States District Court for the
  District of Maryland
  6500 Cherrywood Lane
  Greenbelt, Maryland 20770

         Re:       Sharon Bauer, et al. v Marc Elrich, et al.
                   United States District Court for the District of Maryland
                   Case No. 8:20-cv-1212-PJM

  Dear Judge Messitte:

          It has come to our attention that the County has appropriated ten million dollars for the
  challenged EARP program, and that one million dollars has been disbursed as of this time. It is
  anticipated that the balance of the appropriated funds will be distributed by the end of the first
  week of June.

                                                         Very truly yours,

                                                               /s/
                                                         Marc P. Hansen
                                                         County Attorney

  cc:    Eric W.P. Lee, Esquire
         Michael Bekesha, Esquire
         Judicial Watch
         425 Third Street, SW, Suite 800
         Washington, DC 20024




  ________________________________________________________________________________________________________
            101 Monroe Street, Rockville, Maryland 20850 • Marc.Hansen@MontgomeryCountyMD.gov
              MAIL 240-777-6700 • DIRECT 240-777-6740 • TTD 240-777-2545 • Fax 240-777-6706
